SENIOR MANAGEMENT

EMPLOYMENT AGREEMENT

 

Employment Agreement (hereinafter called “Agreement”) made as of this 31st day
of October, 2008, between Butler International, Inc., (hereinafter called
“Employer”) and Gerald Simone (hereinafter called “Employee”). Employer and
Employee agrees as follows:

 

1.

The Employee warrants and agrees to all of the following:

 

(a)         to devote his/her entire skill, labor and attention to Employer’s
business and to promptly perform all services pertaining to Employee’s position;

 

(b)        that Employer may set-off against any wages or other compensation due
the Employee any amounts owed by the Employee to the Employer;

 

(c)         that Employee will not knowingly use any trade secret, confidential
information, or other intellectual property right of another in the performance
of the Employee’s duties for Employer; and

 

(d)        that there is no written or oral contract or any other impediment
that would in any way inhibit or otherwise prohibit Employee’s employment
hereunder.

 

2.         If Employer pays Employee a monthly car allowance, it will be subject
to payroll deductions and federal, state and local income tax withholding. The
car allowance covers all costs for use of Employee’s car on Employer’s business
including for example repairs, insurance and depreciation except fuel costs.
Fuel costs incurred on company business is the sole additional expense
reimbursable by Employer at a rate to be determined from time to time by
Employer. The car allowance shall be prorated for partial months of employment
and is not payable during the employment termination notice period referenced in
clause seven (7) below.

 

3.         Subject to applicable law, Employee for a period of one (1) year from
the date of termination of this Agreement, either directly or indirectly, for
his own purposes or those of another person or entity:

 

(a)         will not solicit business similar to that of Employer’s from
Employer’s clients that Employee may have contacted or been assigned to at any
time during employment with Employer; and

 

(b)        will not contact or approach, any employee and/or consultant of
Employer including staff and billable employees for the purpose of attempting to
or actually soliciting or hiring that person.

 

Employee agrees that should Employer seek to enforce or determine its rights
under this clause three (3) because of an act of the Employee that the Employer
believes to be in violation of this clause, the one-year time period stated
above shall be extended by the time necessary to obtain judicial enforcement of
the Employer’s rights hereunder. Should a court of competent jurisdiction
determine that this Clause three (3) is unenforceable, the parties agree that
this clause three (3) shall be enforced to the maximum extent permitted by law.
Employee agrees that sections three (a) and three (b) are separate and distinct
promises and that unenforceability of one has no effect on the enforceability of
the other.

 

4.      Employee agrees that any inventions, discoveries, improvements, or works
which are conceived, developed, suggested by, or created in anticipation of, in
the course of or related to Employer’s business including work done by the
Employee and all corresponding patents or copyrights shall become the absolute
property of the Employer.

 

Employee agrees that all information of a technical or business nature, such as
know-how, trade secrets, business plans, data, programs, processes, techniques,
software, customer contacts, customer lists, customer information, financial
information, employee information, employment candidate information, inventions,
discoveries, formulae, patterns, and devices (collectively the “Confidential
Information”) acquired by Employee in the course of his/her employment is
valuable proprietary and confidential information of Employer. Employee agrees
that such Confidential Information, whether in written, verbal or model form,
shall be maintained in strict confidence and shall not be disclosed to anyone
outside the employment of Employer without Employer’s express written consent

 

--------------------------------------------------------------------------------

Employee further agrees not to utilize or make available any such knowledge or
information either directly or indirectly in connection with the establishment
of an enterprise similar to that of the Employer or which will compete with
Employer, or in connection with the solicitation, acceptance, or conduct of
employment with any other employer. Employee is not, however, prohibited from
utilizing the knowledge and information gained from his/her general experience
obtained prior to or during his/her employment with Employer.

 

Upon termination of Employee’s employment, Employee shall immediately return and
deliver to Employer all information and property of Employer. Employee shall not
retain any originals or copies of any Employer information or property including
for example, books, papers, price lists, customer contracts, financial
information, employee and candidate information, bids, customer lists, files,
notebooks or any documents, property, or information containing any Confidential
Information or information that otherwise relates to Employer’s business.

 

Employee agrees not to defame, disparage or demean Employer, Employer’s officers
or directors in any manner whatsoever, except Employee may make truthful
statements required by legal process issued by a court or tribunal of competent
jurisdiction.

 

5.         Employee acknowledges that his breach of clauses 3 and/or 4 may
result in irreparable damage to Employer, which may not be adequately
compensated by the payment of money damages. Accordingly, Employer may seek and
obtain injunctive relief against Employee for any breach or threatened breach of
clauses 3 and/or 4, in addition to any other legal remedies, which may be
available.

 

6.         Any and all disputes arising out of or relating to this Agreement,
including claims for discrimination, other than injunctive relief under clause
Five (5), shall be resolved by arbitration pursuant to the commercial
arbitration rules of the American Arbitration Association. Employer and I agree
that in any such arbitration, the arbitrators shall not have the power to reform
or modify this Agreement in any way and to that extent their powers are so
limited. The determination of the arbitrators shall be final and binding on the
parties and judgment on it may be entered in any court of competent
jurisdiction. Employer and I agree to bear the cost of such arbitration equally,
however, if Employer prevails, Employee shall be liable to and pay Employer for
all of Employer’s reasonable attorneys’ fees and expenses.

 

7.         Employer or Employee may terminate this agreement at any time for any
reason whatsoever or no reason by giving the other party 4-month(s) prior
notice, provided however that nothing in this Agreement shall be construed to
prevent Employer from terminating Employee’s employment without notice for
“Cause.”

 

By way of example, “Cause “shall mean any of the following:

willful misconduct, fraud, conviction of a felony, consistent neglect of duties,
or gross negligence by Employee in the performance of his duties hereunder,

material breach by Employee of the terms of this Agreement,

Employee’s breach of fiduciary duty to Employer,

Any dishonest, disloyal or illegal conduct by Employee including without
limitation, falsification of reports, records or information submitted to
Employer by Employee,

Employee’s chronic absenteeism or lateness,

Employee’s chronic use of alcohol or use of illegal drugs or addiction to habit
forming drugs which impair Employee’s ability to perform his required duties and
services under this Agreement,

Employee’s inability to perform his required duties or services under this
Agreement or

Employee participates, performs or knowingly permits any acts of moral
turpitude.

 

During the applicable notice period, if any, Employee shall continue to perform
services for Employer unless otherwise directed by Employer in writing. In the
event of termination by either party regardless of reason, all compensation,
salary, commissions, bonus, benefits, and any other remuneration of whatever
kind and rights thereto cease as of the termination date.

 

In the event of the death of Employee during the period of Employee’s employment
hereunder, the Employer’s obligations hereunder shall automatically cease and
terminate; provided, however, that the Employer shall pay to the Employee’s
heirs or personal representatives Employee’s Base Salary and accrued vacation
accrued to the date of death.

 

8.         This Agreement including any attached rider is the entire agreement
between Employer and Employee. This Agreement replaces all prior agreements,
whether oral or written, between Employee and Employer, Employer’s parent

 

--------------------------------------------------------------------------------

and subsidiary organizations relating to any of the matters addressed in this
Agreement and to matters previously discussed or mentioned relating to
employment. Employee and Employer agree that all promises, representations, and
understandings relating to the above are merged into this Agreement. No oral
arrangements have been made between Employer and Employee. This agreement may be
amended only in writing signed by Employer and Employee. If any provision of
this Agreement is or becomes prohibited by or invalid under applicable law, it
shall be deemed modified to conform with the minimum requirements of such law,
or, if for any reason it is not deemed so modified, such prohibition or
invalidity will not effect any other provision of this Agreement.

 

The obligations of the Employee under this Agreement shall be binding upon his
heirs, successors and assigns. Employee may not assign this agreement in whole
or in part.

 

 

Accepted and Agreed:

 

Butler International, Inc.

 

By: /s/ Edward M. Kopko

By: /s/ Gerald Simone

Title:

Chief Executive Officer

 

Date: November 6, 2008

Date: November 6, 2008

 

 

--------------------------------------------------------------------------------



 

RIDER

 

 

RIDER ATTACHED TO AND FORMING PART OF THE EMPLOYMENT AGREEMENT DATED OCTOBER 31,
2008, BETWEEN GERALD SIMONE (“Employee”) AND BUTLER INTERNATIONAL, INC.
(“Employer”).

 

 

9.         Employee’s title is Senior Vice President Finance of Butler
International, Inc. Employer may at Employer’s option designate Employee as an
officer of Butler International, Inc. and/or its subsidiaries, which positions
Employee agrees to fulfill without additional compensation from Employer, Butler
International, Inc. and/or any of its affiliates or subsidiaries during the
period of such designation.

 

Compensation structure:

 

Weekly Base Salary:

Four Thousand Three Hundred Twenty-Six and 92/100 Dollars ($ 4,326.92) per week

 

Auto Allowance:

Seven Hundred Dollars ($700.00) per month

 

 

10.       In addition to the base salary (“Base Salary”) enumerated above,
Employer may, subject to the terms and conditions of this Rider, pay Employee a
calendar year incentive bonus (“Bonus”) contingent upon Employee’s successful
achievement as determined by Employer of certain Management Objectives.
Management Objectives. Employer shall designate the corresponding bonus amount,
if any, in writing to Employee.

 

Employer may in its sole discretion pay up to seventy (70%) percent of the
anticipated Bonus (“Advance”) in equal quarterly installments over the
corresponding calendar year. At the end of the calendar year, Employer shall
determine earned Bonus, if any. To the extent the earned Bonus exceeds the
Advance, Employer shall pay Employee the difference. If Advances exceed the
earned Bonus, Employee shall not be required to reimburse Employer the
difference.

 

Advances and earned Bonus, if any, will be disbursed approximately one (1) month
after the determination of the covered period. Employer shall determine
achievement of the Management Objectives in its sole discretion. The Bonus, if
any, is not earned, due or payable unless and until it has been authorized by
Employer’s Chief Executive Officer.

 

Notwithstanding anything to the contrary contained herein or in the Employment
Agreement, the above Bonus shall be prorated for any year in which the Employee
is employed by Employer for less than a full calendar year to the earlier of the
date of employment termination or if Employee does not work during the
termination notice period, the date of termination notice.

 

Notwithstanding anything to the contrary contained herein or in the Employment
agreement, this Clause applies to only in those calendar years for which
Employer designates in writing to Employee a specified bonus amount
corresponding to Management Objectives. If for any given calendar year Employer
does not designate a bonus amount corresponding to Management Objectives then no
Bonus is due or payable for that calendar year.

 

--------------------------------------------------------------------------------

If Employee disputes all or part of the calculated Bonus, Employee agrees to
provide written notification to Employer within ten (10) days of Employee’s
receipt of the Bonus, specifying the nature of the dispute. Employee agrees that
Employee’s failure to so notify Employer constitutes Employee’s agreement that
said Bonus is correct.

 

11.       The salary, auto allowance and Bonus above noted are subject to change
or termination from time to time at the discretion of the Employer. Employer
will notify Employee of any such change or termination and the relevant
effective date. Should Employee disagree with any change, s/he shall have ten
(10) days from the date of notice to notify the Employer in writing of any
exception. Failure to notify the Employer shall be deemed to be Employee’s
acceptance of the Employer’s determination as to such change.

 

Accepted and Agreed:

 

Butler International, Inc.

 

By:    /s/ Edward M. Kopko

By: /s/ Gerald Simone

Title:

Chief Executive Officer

 

Date: November 6, 2008

Date: November 6, 2008

--------------------------------------------------------------------------------

 

 

 

 